DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/283243 filed on 4/6/21. Claims 1-13 are pending.

Information Disclosure Statement
The Information Disclosure Statement received on 6/8/21 has been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be 
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bit rate controller in claims 13.
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are found in [00121-131] and [00222].
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 8 - 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne et al., WO 2018/165695 A1 (hereinafter Rosewarne 1) in view of Dessy et al., US 2018/0192051 A1 (hereinafter Dessy).

	As for claim 1, Rosewarne 1 discloses a method of encoding ([0079], e.g., encoder) a video signal ([0079], e.g., video) in an encoding device, the method comprising: determining a bit budget ([0086], e.g., bit budget) for a current precinct ([0086], e.g., precinct).
	Rosewarne 1 does not explicitly disclose determining a quantization parameter for the current precinct based on the determined bit budget, wherein the current precinct includes wavelet coefficient information, wherein the wavelet coefficient information is grouped into a code group, wherein the determining the bit budget for the current precinct comprises determining a bit budget for sign information of the wavelet coefficient information based on that the number of significant bits of the wavelet coefficient information is greater than a truncation position, determining the bit budget for the sign information of the wavelet coefficient information as 0 based on that the significant bit number of the wavelet coefficient information is smaller than the truncation position, performing quantization on the wavelet coefficient information based on that the significant bit number of the wavelet coefficient information is equal to the truncation position, determining the bit budget for the sign information of the wavelet coefficient information as 0 based on that a result of the quantization is 0, and determining the bit budget for the sign information of the wavelet coefficient information as 1 based on that a result of the quantization is not 0  . 
	However, Dessy teaches determining a quantization parameter ([0090], e.g., quantization levels) for the current precinct based on ([0090], e.g., based on the cost budget and the data budget constraint R, calculates a set of quantization levels) the determined bit budget, wherein the current precinct includes wavelet coefficient information ([0003], e.g., decorrelative wavelet transform and [0090], e.g., DWT), wherein the wavelet coefficient information is grouped into a code group ([0095], e.g., groups), wherein the determining the bit budget for the current precinct comprises determining a bit budget for sign information ([0097], e.g., no sign and sign bit) of the wavelet coefficient information based on that the number of significant bits of the wavelet coefficient information is greater than ([0097], e.g., non-null values) a truncation position ([0095], e.g., quantization level), determining the bit budget for the sign information of the wavelet coefficient information as 0 ([0097], e.g., no sign) based on that the significant bit number of the wavelet coefficient information is smaller than the truncation position ([0095], e.g., quantization level), performing quantization ([0095], e.g., the bit planes below the dashed line are removed) on the wavelet coefficient information based on that the significant bit number of the wavelet coefficient information is equal to the truncation position ([0095], e.g., quantization level), determining the bit budget for the sign information of the wavelet coefficient information as 0 based on that a result of the quantization is 0 ([0097], e.g., no sign), and determining the bit budget for the sign information of the wavelet coefficient information as 1 based on that a result of the quantization is not 0 ([0097], e.g., non-null values have a sign bit)  . 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1 and Dessy before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method and device for digital data compression with sign bit removal of Dessy with a motivation to provide a compression and decompression method and device having a low complexity, allowing data budget reduction by suppression of sign bits for null coefficients, and allowing a precalculation of the data budget in function of a quantization level as taught by Dessy ([0005]).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rosewarne 1 does not explicitly teach the code group includes four consecutive wavelet coefficient informations in the current precinct. 
	However, Dessy teaches the code group includes four consecutive wavelet coefficient informations in the current precinct ([0095], e.g., 4 coefficients).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1 and Dessy before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method and device for digital data compression with sign bit removal of Dessy with a motivation to provide a compression and decompression method and device having a low complexity, allowing data budget reduction by suppression of sign bits for null coefficients, and allowing a precalculation of the data budget in function of a quantization level as taught by Dessy ([0005]).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rosewarne 1 does not explicitly teach the significant bit number of the wavelet coefficient information indicates the bit number ranging from a least significant bit to a non- zero most significant bit in an absolute value of the wavelet coefficient information. 
	However, Dessy teaches the significant bit number of the wavelet coefficient information indicates the bit number ranging from a least significant bit to a non- zero most significant bit in an absolute value of the wavelet coefficient information (Fig. 1, e.g., two bits for first the data, 8 bits for the second data).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1 and Dessy before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method and device for digital data compression with sign bit removal of Dessy with a motivation to provide a compression and decompression method and device having a low complexity, allowing data budget reduction by suppression of sign bits for null coefficients, and allowing a precalculation of the data budget in function of a quantization level as taught by Dessy ([0005]).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Rosewarne 1 does not explicitly teach obtaining quantization index information by performing the quantization on the wavelet coefficient information based on the determined quantization parameter. 
	However, Dessy teaches obtaining quantization index information by performing the quantization on the wavelet coefficient information based on the determined quantization parameter ([0095], e.g., the bit planes below the dashed line are removed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1 and Dessy before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method and device for digital data compression with sign bit removal of Dessy with a motivation to provide a compression and decompression method and device having a low complexity, allowing data budget reduction by suppression of sign bits for null coefficients, and allowing a precalculation of the data budget in function of a quantization level as taught by Dessy ([0005]).

	As for claim 13, the claim recites an apparatus for encoding a video signal of the method of claim 1, and is similarly analyzed.

	2.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne 1 in view of Dessy, and further in view of Rosewarne et al., WO 2019/006488 A1 (hereinafter Rosewarne 2).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 10. 
	Rosewarne 1 as modified by Dessy does not explicitly teach a sign subpacket. 
	However, Rosewarne 2 teaches a sign subpacket (p. 35, ll. 22-30, e.g., subpacket and sign).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1, Dessy, and Rosewarne 2 before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method, apparatus and system for encoding and decoding video data of Rosewarne 2 with a motivation to provide an easy processing by using a separate subpacket for different types of data.
	Rosewarne 1 as modified by Rosewarne 2 does not explicitly teach performing entropy encoding based on the quantization index information, wherein the performing the entropy encoding comprises encoding one bit indicating sign information of the wavelet coefficient information to a sign subpacket based on that the quantization index magnitude information is not 0 and skipping encoding for the sign information of the wavelet coefficient information based on that the quantization index magnitude information is 0. 
	However, Dessy teaches performing entropy encoding based on the quantization index information, wherein the performing the entropy encoding comprises encoding one bit indicating sign information of the wavelet coefficient information to a sign subpacket based on that the quantization index magnitude information is not 0 and skipping encoding for the sign information of the wavelet coefficient information based on that the quantization index magnitude information is 0 ([0093], e.g., entropy encoding).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1, Rosewarne 2, and Dessy before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method and device for digital data compression with sign bit removal of Dessy with a motivation to provide a compression and decompression method and device having a low complexity, allowing data budget reduction by suppression of sign bits for null coefficients, and allowing a precalculation of the data budget in function of a quantization level as taught by Dessy ([0005]).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 11. 
	Rosewarne 1 as modified by Rosewarne 2 does not explicitly teach generating a bitstream for the video signal based on the sign subpacket. 
	However, Dessy teaches generating a bitstream for the video signal based on the sign subpacket ([0093], e.g., entropy encoding).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Rosewarne 1, Rosewarne 2, and Dessy before him/her to modify the method, apparatus and system for encoding and decoding video data of Rosewarne 1 with the teaching of method and device for digital data compression with sign bit removal of Dessy with a motivation to provide a compression and decompression method and device having a low complexity, allowing data budget reduction by suppression of sign bits for null coefficients, and allowing a precalculation of the data budget in function of a quantization level as taught by Dessy ([0005]).

Allowable Subject Matter
Claim 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Sarwer et al., US 2020/0092554 A1, discloses apparatus and method for image compression based on optimal sequential encoding scheme. 
        2.    Bhaskaran et al., US 2010/0046628 A1, discloses systems and methods for perceptually lossless video compression. 
        3.    Ratnakar, US 6574372 B2, discloses wavelet transform coding technique. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485